In an action to recover damages for personal injuries, etc., the plaintiffs appeal from an order of the Supreme Court, Queens County (McDonald, J.), entered January 3, 2012, which granted the defendants’ motion for summary judgment dismissing the complaint on the ground that the plaintiff Freddy Sanchez did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident.
Ordered that the order is affirmed, with costs.
The defendants met their prima facie burden of showing that the plaintiff Freddy Sanchez (hereinafter Sanchez) did not sustain a serious injury within the meaning of Insurance Law § 5102 (d) as a result of the subject accident (see Toure v Avis Rent A Car Sys., 98 NY2d 345 [2002]; Gaddy v Eyler, 79 NY2d 955, 956-957 [1992]). The defendants submitted competent medical evidence establishing, prima facie, that the alleged injuries to the cervical region of Sanchez’s spine did not constitute a serious injury within the meaning of Insurance Law § 5102 (d) (see Karpinos v Cora, 89 AD3d 994, 995 [2011]).
The plaintiffs failed to raise a triable issue of fact in opposition. Thus, the Supreme Court properly granted the defendants’ motion for summary judgment dismissing the complaint on the ground that Sanchez did not sustain a serious injury within the meaning of Insurance Law § 5102 (d). Dillon, J.P., Hall, Roman and Cohen, JJ., concur. [Prior Case History: 2011 NY Slip Op 33421(U).]